PER CURIAM.
The appellant, Vernroy Ahnin, was charged by grand jury indictment with two violations of the Florida Racketeering Influenced and Corrupt Organization Act (RICO). Specifically, Ahnin was charged in Count I of the indictment with violation of RICO and in Count II with criminal conspiracy to violate RICO. He was not charged, as were a number of the co-defendants, in Counts III and IV of the indictment.
Ahnin was sentenced, however, for each of the four counts contained in the indictment. He is correct in asserting that he cannot be sentenced for crimes for which he was not convicted. Moreover, the sentence entered must conform to the oral pronouncement of the trial court. Thomas v. State, 504 So.2d 20 (Fla. 2d DCA 1987).
Accordingly, we remand for correction of Ahnin’s written sentence.
LEHAN, A.C.J., and HALL and SANDERLIN, JJ., concur.